Citation Nr: 0933799	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  95-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a right shoulder disability as the result of VA 
hospitalization in March 1994. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to 
November 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in November 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDING OF FACT

There evidence of record is in equipoise as to whether that 
the Veteran sustained an additional right shoulder 
disability, because of an injury incurred during an 
altercation with another patient on March 4, 1994, while 
hospitalized at the Allen Park VA Medical Center.


CONCLUSION OF LAW

Compensation under 38 C.F.R. § 1151 for a right shoulder 
disability is warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran claims that, during a psychiatric hospitalization 
in March 1994, she was attacked by a male patient and her 
right shoulder was injured resulting in her having surgery in 
January 1995 for impingement syndrome of the right shoulder.  
Thus, the Veteran is seeking compensation under 38 U.S.C.A. 
§ 1151 for her right shoulder disorder resulting from this 
incident.  The Board notes that, during the pendency of the 
Veteran's claim, the standard for § 1151 compensation was 
revised to require that an injury from VA hospitalization or 
treatment be caused by carelessness, negligence, fault, or an 
unforeseeable event, before benefits may be awarded under 
§ 1151.  This new standard, however, applies only to claims 
filed on or after October 1, 1997.  See VAOPGCPREC 40-97  
(1997).  Since the Veteran's appeal was pending prior to this 
date, it continues to be subject to review under the prior 
statutory language and interpretation. 

As the claim was filed before October 1, 1997,  the governing 
statutory language contained at 38 U.S.C.A. § 1151 (West 
1991) provides that, if a veteran suffers an injury, or an 
aggravation of an injury, as a result of VA hospitalization 
or medical or surgical treatment that is not the result of 
the veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. §  3.800(a).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not  
merely be coincidental therewith.  "As the result of 
hospitalization" encompasses not only additional disability 
or death directly caused by hospital care, but also events 
that occur during a stay at a VA hospital.  See Jackson v. 
Nicholson,  433 F.3d 822 (Fed. Cir. 2005).  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that an additional disability occurred will not suffice to 
make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1),  (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.   
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
Veteran who is incompetent.  38 C.F.R. § 3.358(c)(4). 
 
Based on the above, therefore, the initial inquiry is whether 
the Veteran sustained an additional disability as a result of 
VA hospitalization.  The medical evidence of record indicates 
that the Veteran was admitted on February 28, 1994, to the VA 
Medical Center in Allen Park, Michigan, for psychiatric 
treatment.  On admission examination, although the Veteran 
reported a history of injury to the right shoulder 
approximately 10 years before, there were no complaints made 
relating to the right shoulder and nothing was noted on 
physical examination.  

Although the actual facts surrounding the alleged incident 
are unclear, it is apparent that, early in the morning on 
March 4, 1994, there was some kind of altercation between the 
Veteran and a male patient on the hospital floor (the Veteran 
reported that this patient either grabbed her shoulder or 
threw her against the wall), and thereafter she complained of 
pain in her right shoulder.  She was examined shortly after 
the incident, but the doctor failed to find any bruises, 
hematoma or deformity of the right shoulder.  Range of motion 
of the right shoulder was full.  A treatment note later that 
day indicates the Veteran stated that she had shoulder pains 
in the past which were worse that day.  She also stated that 
another veteran (male) entered her room and grabbed her and 
hurt her painful right shoulder and requested an x-ray be 
done.  It is indicated she was given Motrin for her pain.  X-
rays taken on March 7, 1994, revealed an old healed 
separation of the right acromioclavicular joint with 
secondary degenerative arthritic changes.  Physical 
examination revealed her right shoulder was tender on 
abduction.  She was given Motrin for her pain.  

The Veteran, however, continued to complain of pain in the 
right shoulder and underwent an Orthopedic Consult on March 
17, 1994.  At that time, she complained of right shoulder 
pain that was not similar to any previous pain.  She reported 
that her pain increase with abduction (raising arm), forward 
flexion (reaching for something) and washing her back.  
Physical examination demonstrated she had tenderness over the 
acromioclavicular joint and lateral insertion of the deltoid.  
There was some limitation of motion of the right shoulder, 
and positive impingement sign.  X-rays, with and without 
weights, revealed a depression of the acromium, a finding 
suggestive of a second degree shoulder separation, without 
change in the appearance of the acromioclavicular joint with 
weights, which indicated the second degree shoulder 
separation was stable.  The assessment was acromioclavicular 
separation, 10 years old per patient, which was not the 
source of most of her pain and did not need treatment.  She 
was also assessed to have impingement syndrome of the right 
shoulder.  It was noted that this may be related to the 
alleged attack.  She was placed on nonsteroidal anti-
inflammatories and given an arm sling to wear for two weeks.  
She was also sent for physical therapy for one week.  

The last physical therapy treatment note dated March 24, 
1994, indicates improvement of the range of motion of the 
Veteran's right shoulder.  However, she continued to complain 
of pain.  On March 29, 1994, the Veteran was transferred from 
the Allen Park VA Medical Center to the Battle Creek VA 
Medical Center for additional psychiatric inpatient treatment 
until July 29, 1994.  The Discharge Summary shows that, on 
intake, the Veteran complained of intense shoulder pain 
stating she was attacked jamming her shoulder against a wall.  
On physical examination, there was point tenderness of the 
acromioclavicular joint on the right with decreased strength 
of the right upper extremity.  During her stay at the Battle 
Creek VA Medical Center, she received additional treatment 
for her shoulder pain with Motrin and immobilization by 
sling.  She also underwent additional physical therapy.  X-
rays continued to show acromioclavicular joint separation 
with degenerative joint disease.  She was eventually treated 
with Lidocain and steroid injections into the joint, and 
showed immediate improvement.  

Although the Veteran's right shoulder appeared to improve 
from the treatment at the Battle Creek VA Medical Center 
during her hospitalization there, she underwent surgery (an 
acromioplasty with modified Mumford procedure) in January 
1995 for impingement syndrome of the right shoulder.  The 
Discharge Summary shows the Veteran complained of problems 
with her right shoulder since March 1994 when she slammed her 
arm into a wall.  She complained of right shoulder pain 
mostly when she lifts her hand above her head.  Physical 
examination revealed some limitation of motion all with pain 
provocation in the anterior portion of the shoulder.  The 
Veteran tolerated the surgery well.  It is noted that the 
author of this Discharge Summary stated the following:  
"Although the patient stated that her injury was sustained 
after being thrown against the wall, this type of problem 
occurs long term and does not appear to be caused by getting 
thrown into a wall.  If anything, the shoulder may have been 
further inflamed or made the pain a little worse by wall 
contact.  However, this trauma is not the cause of this 
patient's medical problem."  

The Veteran has undergone two VA examinations in relation to 
her claim.  The first examination was conducted in June 1994.  
The examination report indicates that, while hospitalized in 
1994 for mental depression, the Veteran was assaulted by 
another inmate with injury to the right shoulder, which was 
diagnosed as mild acromioclavicular separation and she was 
placed in a sling and given physical therapy.  Her current 
complaints were that the right shoulder hurt, especially in 
the damp weather, and her ability to conduct her hand was 
somewhat limited, particularly when it is raised over the 
head.  The assessment was acromial clavicular separation, 
mild from recent assault.

The second VA examination was conducted in March 2006.  The 
examiner set forth that he reviewed the claims file and the 
pertinent treatment shown in the medical records therein.  
The Veteran reported that she had injured her right shoulder 
in the 1980s secondary to a motor vehicle accident, for which 
she was given a sling and pain medications at the time.  She 
said she did well until March 1994 when she was hospitalized 
at VA.  She said she was attacked by a fellow patient and in 
the process was thrown against a steel door with a resultant 
injury to her right shoulder.  She later had surgery of the 
shoulder in January 1995 as the shoulder had remained 
symptomatic.  She reported continuing problems over the years 
since the surgery.  She reported having constant shoulder 
pain aggravated by activities such as reaching, pulling, 
lifting, carrying, and bending, as well as overhead 
activities.  The impression was "old acromioclavicular 
separation of right shoulder with degenerative changes.  
Postoperative acromioplasty with modified Mumford procedure 
for impingement syndrome."  

In rendering the requested medical opinion, the examiner 
initially stated that, based upon an extensive review of the 
medical records as well as her history and physical 
examination, to opine that the Veteran's right shoulder 
condition was a result of the March 1994 incident while 
hospitalized, would require resort to mere conjecture and 
speculation.  However, he then went on the say that it is not 
as likely as not that the Veteran's present shoulder 
condition is the result of the reported assault in 1994.  He 
states that, "[a]s clearly documented in the records with 
noted prior opinions, it is not felt that her present 
condition is the direct and proximate result of the reported 
assault.  In particular, the history has been noted of the 
prior injury of the right shoulder which pre-existed the 
reported assault and the degenerative changes of 
acromioclavicular joint have been previously noted.  The 
records contain an opinion that the trauma while hospitalized 
in 1994 did not cause this condition for which she had the 
surgery."  He also stated that there is no medical evidence 
of record which indicates that it is as likely as not that 
the underlying pre-existing condition itself was worsened by 
the reported traumatic incident.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102

Initially, the Board notes that the two VA examinations 
provided have little to no probative value.  The first VA 
examination is insufficient because it is unclear upon what 
evidence the examiner rendered his diagnosis and is 
inconsistent with the other medical evidence of record.  
There is no indication that the examiner reviewed either the 
claims file or any other medical records.  Thus, his 
assessment that the Veteran only had an acromioclavicular 
separation is inconsistent with the medical treatment records 
showing a diagnosis of impingement syndrome as the cause of 
the Veteran's current complaints.  Nor is there any 
indication that he knew of and considered the Veteran's 
history of a previous shoulder injury.  As for the March 2006 
VA examiner's opinion, the examiner himself stated that 
providing an opinion would be mere conjecture and 
speculation.  Thus, the subsequent opinion he provided is 
mere conjecture and speculation without any probative value 
to assist the Board in deciding the Veteran's claim.

Therefore, based upon the competent and probative evidence of 
record, the Board finds that it is in equipoise as to whether 
the Veteran has an additional disability as the result of the 
March 4, 1994, incident.  The Veteran has clearly indicated 
in various reports that she had previously injured her right 
shoulder.  In addition, the x-ray evidence clearly points out 
that there was an acromioclavicular separation with secondary 
degenerative arthritic changes that was considered "old" 
and "stable."  Thus, the Board concludes that the Veteran 
had a pre-existing right shoulder disorder diagnosed as 
acromioclavicular separation with degenerative joint disease 
of the right shoulder at the time she was admitted as an 
inpatient to the psychiatric ward at the Allen Park VA 
Medical Center.  

The Board also notes that the first medical evidence of a 
diagnosis of "impingement syndrome" of the right shoulder 
is seen on the March 17, 1994, VA Orthopedic Consult note, 
about two weeks after the incident, which was thought to may 
be related thereto.  There is no evidence prior to the 
incident of the Veteran complaining of problems with her 
shoulder or any findings on physical examination of a right 
shoulder disorder.  However, the January 1995 physician's 
note questions whether the right shoulder impingement 
syndrome was due to the reported trauma in March 1994 as this 
type of problem usually happens over time.  However, he also 
indicated that the incident could have further inflamed the 
right shoulder impingement syndrome.    

Based upon the evidence, the Board finds that there is clear 
evidence that the Veteran's acromioclavicular separation with 
secondary degenerative joint disease pre-existed the March 4, 
1994, incident and was not aggravated thereby.  X-ray 
evidence subsequent to this incident continued to show that 
this condition was stable and did not change.  Thus, 
compensation for this condition under 38 U.S.C.A. § 1151 is 
not warranted as there was no additional disability caused by 
the injury received on March 4, 1994.

Moreover, the Board finds that the preponderance of the 
evidence is in favor of finding that the right shoulder 
impingement syndrome pre-existed the Veteran's admission to 
the VA hospital in February 1994 based upon the clear opinion 
expressed in the January 1995 Discharge Summary that the 
trauma on March 4th did not cause this problem.  However, the 
Board finds that the evidence is unclear as to whether the 
impingement syndrome of the right shoulder was aggravated by 
the injury received during the March 4th incident.  Thus, 
resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's pre-existing right shoulder 
impingement syndrome was aggravated by the injury received on 
the March 4, 1994.  This finding is supported by the medical 
evidence that shows a diagnosis after the incident with 
continued reports of complaints of pain and subsequent 
surgery only 10 months after the March 4th injury.

Thus, the Board finds that the Veteran has an additional 
disability.  Having so found, the next inquiry is whether it 
is the result of VA hospitalization or medical treatment.  
The Board finds that the additional disability is the result 
of VA hospitalization.  Compensation under 38 U.S.C.A. § 1151 
for injuries suffered as the result of hospitalization is not 
limited to injuries resulting from the provision of hospital 
care and treatment, but may encompass injuries resulting from 
risks created by any circumstances or incidents of 
hospitalization.  VAOPGCPREC 7-97.  The Court of Appeals for 
the Federal Circuit has held that an assault on a Veteran by 
another patient while hospitalized at a VA facility is 
encompassed within the meaning of "as a result of 
hospitalization.  See Jackson v. Nicholson, supra, (Veteran 
was entitled to 1151 compensation for posttraumatic stress 
disorder due to an assault by another patient while veteran 
was hospitalized at VA.).  

As the Board finds that the Veteran has an additional 
disability as a result of her VA hospitalization in March 
1994, compensation under 38 U.S.C.A. § 1151 is warranted.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for aggravation of right shoulder impingement syndrome 
as the result of VA hospitalization in March 1994 is granted. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


